DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, line 9, “arasterial” should read “arterial”.  
Claim 2, line 20, “an” before “arterial sheath” should read “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0060716 (Heidrich). 
Heidrich discloses an automated emergency arterial sheath placement device (device 1) including a body (grip part 2), an arterial sheath placement head (gun-barrel-shaped part 3), and a manually operable actuator (button 32).  The body is a handle (FIG. 1; P0032).  The head is . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0060716 (Heidrich) in view of US 2013/0178711 (Anveri).

The method includes positioning the automated emergency arterial sheath placement device over a patient’s tissue region (FIG. 6; P0041).  The method includes moving the automated emergency arterial sheath placement device across the patient's tissue until the artery locator detects that the arterial sheath insertion device is positioned over an artery of the patient (FIG. 6; P0041).  The method includes sequentially engaging the actuator to cause the arterial sheath insertion device to insert an arterial sheath into the artery of the patient (FIG. 7-9; P0042-P0043). 
However, Heidrich does not disclose the artery being a femoral artery.  Anveri teaches a method in the same field of endeavor where an arterial sheath is placed in a femoral artery (femoral artery 110) (FIG. 2G; P0129) for the purpose of accessing the aorta (aorta 120)(FIG. 2G; P0129).  It would have been obvious to one having ordinary skill in the art before the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,702,676 (Sarkar). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Sarkar claims an automated emergency arterial sheath placement device (claim 1), comprising: a body including a handle; an arterial sheath placement head attached to said body, said arterial sheath placement head comprising a non-invasive artery locator and an arterial sheath insertion device (claim 1); and a manually operable actuator (claim 1); wherein said arterial sheath insertion device is positioned with respect to said artery locator so as to position said arterial sheath insertion device over an artery that has been located by said artery locator (claim 1), and wherein said automated emergency arterial sheath placement device is configured to cause said arterial sheath insertion device to install an arterial sheath in a patient's artery upon sequential activation of said actuator (claim 1). 
Sarkar also claims a method for performing automated emergency arterial sheath placement (claim 9), comprising the steps of: providing an automated emergency arterial sheath placement device (claim 9), comprising: a body including a handle (claim 9); an arterial sheath placement head attached to said body (claim 9), said arterial sheath placement head comprising a non-invasive artery locator and an arterial sheath insertion device (claim 9); and a manually operable actuator (claim 9); wherein said arterial sheath insertion device is positioned with respect to said artery locator so as to position said arterial sheath insertion device over an artery that has been located by said artery locator (claim 9), and wherein said automated emergency arterial sheath placement device is configured to cause said arterial sheath insertion 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771